                                Case 2:21-cv-00556-SB-RAO Document 1 Filed 01/21/21 Page 1 of 5 Page ID #:1



                                1   Glenn R. Kantor, SBN 122643
                                    Email: gkantor@kantorlaw.net
                                2   Peter S. Sessions, SBN 193301
                                    Email: psessions@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                4   Northridge, California, 91324
                                    Telephone: (818) 886-2525
                                5   Facsimile: (818) 350-6272

                                6   Attorneys for Plaintiff
                                    David Britton
                                7
                                8                             UNITED STATES DISTRICT COURT
                                9                         CENTRAL DISTRICT OF CALIFORNIA
                               10
                               11   DAVID BRITTON,                            Case No.
                               12
                                                 Plaintiff,                    COMPLAINT FOR:
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                          vs.                                 BREACH OF THE EMPLOYEE
       (818) 886 2525




                               14
                                                                              RETIREMENT INCOME SECURITY
                               15   LIBERTY LIFE ASSURANCE                    ACT OF 1974; ENFORCEMENT AND
                               16   COMPANY OF BOSTON,                        CLARIFICATION OF RIGHTS;
                                                                              PREJUDGMENT AND POSTJUDGMENT
                               17                Defendant.                   INTEREST; AND ATTORNEYS’ FEES
                               18                                             AND COSTS

                               19
                               20         Plaintiff David Britton herein sets forth the allegations of his Complaint

                               21   against Defendant Liberty Life Assurance Company of Boston.

                               22
                               23                              PRELIMINARY ALLEGATIONS

                               24         1.     Jurisdiction: This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)

                               25   and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter

                               26   “ERISA”) as it involves a claim by Plaintiff for employee benefits under an employee

                               27   benefit plan regulated and governed under ERISA. Jurisdiction is predicated under

                               28   these code sections as well as 28 U.S.C. § 1331 as this action involves a federal

                                                                           1
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                                Case 2:21-cv-00556-SB-RAO Document 1 Filed 01/21/21 Page 2 of 5 Page ID #:2



                                1   question. This action is brought for the purpose of recovering benefits under the terms
                                2   of an employee benefit plan, enforcing Plaintiff’s rights under the terms of an
                                3   employee benefit plan, and to clarify Plaintiff’s rights to future benefits under an
                                4   employee benefit plan. Plaintiff seeks relief, including but not limited to, payment of
                                5   benefits, prejudgment and post-judgment interest, reinstatement to the benefit plan at
                                6   issue herein, and attorneys’ fees and costs.
                                7         2.     Plaintiff was at all times relevant an employee of FTV Employment
                                8   Services, Inc., dba Fortive (“Fortive”) and a resident of Santa Barbara County in the
                                9   State of California.
                               10         3.     Plaintiff is informed and believes that Defendant Liberty Life
                               11   Assurance Company of Boston (“Liberty” or “Defendant”) is a corporation with its
                               12   principal place of business in the State of Massachusetts, authorized to transact and
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                    transacting business in the Central District of California, and can be found in the
  19839 Nordhoff Street

       (818) 886 2525




                               14   Central District of California.
                               15         4.     Liberty was at all relevant times the insurer of a group long term
                               16   disability policy issued by it to Fortive for the purpose of insuring Fortive’s long
                               17   term disability employee benefit plan (“LTD Plan”). Liberty acted in the capacity of
                               18   a plan administrator and plan insurer, administered the claim with a conflict of
                               19   interest, and the bias this created affected the claims determination.
                               20         5.     Plaintiff is informed and believes that the group LTD policy issued by
                               21   Liberty is identified as No. GF3-810-262131-01 (the “Policy”).
                               22         6.     Defendant can be found in this judicial district and the LTD Plan is
                               23   administered in this judicial district. The LTD claim at issue herein was also
                               24   specifically administered in this judicial district. Thus, venue is proper in this
                               25   judicial district pursuant to 29 U.S.C. § 1132(e)(2).
                               26         7.     Plaintiff is informed and believes that the Policy insures employees who
                               27   are residents of the State of California.
                               28

                                                                           2
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                                Case 2:21-cv-00556-SB-RAO Document 1 Filed 01/21/21 Page 3 of 5 Page ID #:3



                                1          8.     Plaintiff is informed and believes that the Policy has an annual renewal
                                2   date after January 1, 2012.
                                3          9.     Plaintiff is informed and believes that the Policy has remained in effect
                                4   since its inception, and was renewed after January 1, 2012.
                                5
                                6                              FIRST CLAIM FOR RELIEF
                                7        AGAINST LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
                                8      FOR PLAN BENEFITS, ENFORCEMENT AND CLARIFICATION OF
                                9          RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST,
                               10                         AND ATTORNEYS’ FEES AND COSTS
                               11                                 (29 U.S.C. § 1132(a)(1)(B))
                               12          10.    Plaintiff incorporates by reference all preceding paragraphs as though
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                    fully set forth herein.
  19839 Nordhoff Street

       (818) 886 2525




                               14          11.    At all times relevant, Plaintiff was employed by Fortive, and was a
                               15   covered participant under the terms and conditions of the LTD Plan. The LTD Plan
                               16   was insured by Liberty, and Liberty was also the LTD Plan claims administrator and
                               17   made all decisions to pay or deny benefit claims.
                               18          12.    During the course of Plaintiff’s employment, Plaintiff became entitled
                               19   to LTD benefits under the terms and conditions of the LTD Plan. Specifically, in or
                               20   about December of 2017, Plaintiff ceased work due to his disabling condition.
                               21          13.    Thereafter, Plaintiff submitted a claim for LTD benefits to Liberty.
                               22   Plaintiff is informed and believes that Liberty identifies his claim as Claim No.
                               23   8151901.
                               24          14.    Defendant Liberty approved and paid benefits under the LTD Plan
                               25   from June 20, 2018 through July 8, 2019.
                               26          15.    Thereafter, Liberty denied Plaintiff’s claim for benefits on the ground
                               27   that Plaintiff’s medical condition no longer met the LTD Plan requirements to
                               28

                                                                           3
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                                Case 2:21-cv-00556-SB-RAO Document 1 Filed 01/21/21 Page 4 of 5 Page ID #:4



                                1   establish him as disabled.
                                2         16.    Plaintiff appealed this determination.
                                3         17.    On or about September 21, 2020, Defendant Liberty denied Plaintiff’s
                                4   appeal of the denial of his LTD claim. As a result, Plaintiff has exhausted his appeals
                                5   under the LTD Plan.
                                6         18.    Defendant breached the LTD Plan and violated ERISA in the following
                                7   respects:
                                8                (a)   It failed to pay LTD benefit payments to Plaintiff at a time when
                                9                      Defendant knew, or should have known, that Plaintiff was entitled
                               10                      to those benefits under the terms of the LTD Plan, as Plaintiff was
                               11                      disabled and unable to work and therefore entitled to benefits;
                               12                (b)   It failed to provide a prompt and reasonable explanation of the
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                                       basis relied on under the terms of the LTD Plan documents, in
  19839 Nordhoff Street

       (818) 886 2525




                               14                      relation to the applicable facts and LTD Plan provisions, for the
                               15                      denial of Plaintiff’s claim for LTD benefits;
                               16                (c)   It failed, after Plaintiff’s claim was denied, to adequately describe
                               17                      to Plaintiff any additional material or information necessary for
                               18                      Plaintiff to perfect his claim along with an explanation of why such
                               19                      material is or was necessary; and
                               20                (d)   It failed to properly and adequately investigate the merits of
                               21                      Plaintiff’s disability claim and failed to provide a full and fair
                               22                      review of Plaintiff’s claim.
                               23         19.    Plaintiff is informed and believes and thereon alleges that Defendant
                               24   wrongfully denied his claim for benefits under the LTD Plan by other acts or
                               25   omissions of which Plaintiff is presently unaware, but which may be discovered in
                               26   this litigation and which Plaintiff will immediately make Defendant aware of once
                               27   said acts or omissions are discovered by Plaintiff.
                               28

                                                                           4
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                                Case 2:21-cv-00556-SB-RAO Document 1 Filed 01/21/21 Page 5 of 5 Page ID #:5



                                1         20.    Following the denial of benefits under the LTD Plan, Plaintiff exhausted
                                2   all appeals as required under the LTD Plan and ERISA, and Plaintiff has performed all
                                3   duties and obligations on Plaintiff’s part to be performed under the LTD Plan.
                                4         21.    As a proximate result of the aforementioned wrongful conduct of
                                5   Defendant, Plaintiff has damages for loss of disability benefits in a total sum to be
                                6   shown at the time of trial.
                                7         22.    As a further direct and proximate result of this improper determination
                                8   regarding Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required
                                9   to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                               10   entitled to have such fees and costs paid by Defendant.
                               11         23.    The wrongful conduct of Defendant has created uncertainty where none
                               12   should exist. Therefore, Plaintiff is entitled to enforce his rights under the terms of
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                    the LTD Plan and to clarify his right to benefits under the terms of the LTD Plan.
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15                                 REQUEST FOR RELIEF
                               16         WHEREFORE, Plaintiff prays for relief against Defendant as follows:
                               17         1.     Payment of disability benefits due Plaintiff;
                               18         2.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
                               19   fees incurred in pursuing this action;
                               20         3.     Payment of prejudgment and post-judgment interest as allowed for
                               21   under ERISA; and
                               22         4.     Such other and further relief as this Court deems just and proper.
                               23
                                    DATED: January 21, 2021                        KANTOR & KANTOR, LLP
                               24
                               25                                            By:   /s/ Peter S. Sessions
                                                                                   Peter S. Sessions
                               26                                                  Attorneys for Plaintiff
                                                                                   David Britton
                               27
                               28

                                                                           5
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
